t cc no united_states tax_court gaf corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies in income_tax based on affected items that are dependent upon the resolution of partnership items the resolution of the partnership items must be made at the partnership level the partnership level proceeding has not been completed p asks us to dismiss for lack of jurisdiction on the ground that respondent has determined deficiencies that are based on affected items which may not be determined before final resolution of the partnership items to which they relate p relies on 87_tc_783 striking affected items for lack of jurisdiction because the partnership proceeding had not been completed held a valid notice_of_deficiency based on affected items may not be issued prior to completion of the related partnership-level proceedings our jurisdiction is dependent upon a valid notice_of_deficiency r’s notice_of_deficiency is invalid this case is dismissed for lack of jurisdiction albert h turkus pamela f olson william f nelson and anne be collins for petitioner john a guarnieri craig connell and ruth m spadaro for respondent opinion ruwe judge the matter is before the court on petitioner’s motion for summary_judgment i introduction petitioner is a delaware corporation with its principal_place_of_business in wayne new jersey it is the common parent of an affiliated_group_of_corporations making a consolidated_return of income the affiliated_group by notice_of_deficiency dated date respondent determined deficiencies in the federal_income_tax liabilities of the affiliated_group for its taxable calendar years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively along with an accuracy-related_penalty for of dollar_figure petitioner asks for summary disposition in its favor on the ground that this is not a partnership proceeding and respondent has determined deficiencies that are entirely ‘respondent concedes that the adjustment for was made in error and that no deficiency exists for that year dependent upon proposed adjustments to partnership items which may not be adjudicated in this proceeding or to affected items which may not be determined before final resolution and adjustment of the partnership items to which they relate petitioner claims that there is no genuine issue as to any material fact and the law is clear in its favor respondent conditionally agrees that there is no genuine issue as to any material fact ’ ii discussion a respondent’s adjustments gaf chemicals corp gaf chemicals and alkaril chemicals inc alkaril are two members of the affiliated_group rhone- poulenc surfactants and specialties l p is a delaware limited_partnership the partnership respondent’s adjustments which give rise to the deficiencies and penalty in question relate to certain transfers of property by gaf chemicals and alkaril the transferors the property in question consists of assets related to businesses carried on by the transferors respondent determined that the transferors realized gains with respect to the property at the time of the transfer petitioner avers that the transfer was a contribution by the transferors to the petitioner has requested a hearing on the motion the parties’ submissions fully set forth their respective positions and we see no need for any further argument therefore we have not granted petitioner’s request for a hearing partnership in exchange for interests in the partnership and that the code provides that no gain is to be recognized to the transferors respondent denies that the transfer was a contribution to the partnership by the transferors respondent believes that the transferors sold the property and therefore gain must be recognized to the transferors on account of such sale respondent characterizes the transfer as a sale based on two sometimes independent hypotheses there was no partnership and the transferors received no partnership interests in exchange for the property petitioner filed its consolidated corporate federal_income_tax return form_1120 for its taxable_year the gaf return on or about date b jurisdiction petitioner raises a question of subject matter jurisdiction the tax_court is a court of limited jurisdiction and the court exercises jurisdiction only to the extent provided by statute see sec_7442 83_tc_626 for example respondent claims in the alternative there was no partnership if there was a partnership the transfer was not to it but to a related_party and if there was a partnership and the transfer was to it the transfer was not in exchange for interests in the partnership but rather was a sale to the partnership pursuant to sec_6213 this court’s jurisdiction to redetermine a deficiency in tax depends upon a valid notice_of_deficiency and a timely filed petition see 112_tc_46 sec_6212 provides t the secretary determines that there is a deficiency in respect of among other taxes the income_tax he is authorized to send notice of such deficiency to the taxpayer sec_6213 authorizes a taxpayer to whom a notice_of_deficiency has been sent to petition the tax_court for a redetermination of such deficiency in response to the notice petitioner filed the petition on date prima facie we have jurisdiction to redetermine the deficiencies determined in the notice see generally sec_6211 through petitioner argues however that the determinations in the notice involve either partnership items that cannot be adjudicated in a partner-level proceeding see sec_6221 or affected items that cannot be determined before final resolution and adjustment of the partnership items to which they relate therefore petitioner argues that the notice is invalid citing n c f energy partners v commissioner t c ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 87_tc_783 and gillilan v commissioner tcmemo_1993_366 partnership items nonpartnership_items affected items and computational adjustments the terms partnership_item nonpartnership item affected_item and computational adjustment are terms of art they are defined in sec_6231 and respectively as follows the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level the term nonpartnership item means an item which is or is treated as not a partnership_item the term affected_item means any item to the extent such item is affected by a partnership_item the term computational adjustment means the change in the tax_liability of a partner which properly reflects the treatment under this subchapter of a partnership_item sec_6231 is one of a group of provisions concerning the tax treatment of partnership items that was added to the code by the tax equity and fiscal responsibility act of tefra pub l -petitioner’s alternative ground is that this proceeding is time barred by sec_6501 the same ground was raised in the partnership case see rhone-poulenc surfactants specialties l p v commissioner t c __ because of our holding that we lack jurisdiction we need not address petitioner’s alternative ground sec_402 96_stat_324 tefra partnership provisions for income_tax purposes partnerships are not taxable entities see sec_701 reflecting the view that a partnership is no more than an aggregation of its members before tefra adjustments with respect to partnership items were made to each partner’s income_tax return at the time and if that return was examined see h conf rept pincite 1982_2_cb_600 an administrative settlement or judicial determination of a disagreement between a partner or partners and the commissioner bound only the parties thereto and did not bind other partners or bind the commissioner with respect to other partners see id the tefra partnership provisions provide that all partnership items are to be determined at the partnership level rather than at the partner level see sec_6221 if a computational adjustment results in a deficiency ina partner’s tax the partner is accorded the right to challenge the adjustment pursuant to the deficiency procedures provided for in subtitle f chapter subchapter_b of the internal_revenue_code only if and to the extent the change in the partner’s tax_liability cannot be made without making one or more partner-level ‘the tefra partnership provisions have been amended since their enactment in and now constitute sec_6221 through determinations see sec temporary proced admin nature of the two mixed questions of hypotheses about this case if actual partnership and property to the partnership a regs sec_301 a -1t fed reg mar items in issue law and fact underlie respondent’s was the putative partnership an so did the transferors transfer the in exchange for interests in the partnership those two questions also underlie the related partnership case rhone-poulenc surfactants specialties l p v commissioner t c in the partnership case gaf chemicals and the commissioner are in agreement that the primary questions constitute partnership items ’ ‘regulations authorized by sec_6233 provide sec_301_6233-1t extension of entities filing partnership returns etc temporary --- a entities filing a partnership return except as provided in paragraph d of this section the provisions of subchapter_c of chapter of the code subchapter_c and the regulations thereunder shall apply with respect to any taxable_year of an entity for which such entity files a partnership return as well as to such entity’s items for that taxable_year and to any person holding an interest in such entity at any time during that taxable_year any final_partnership_administrative_adjustment or judicial determination resulting from a proceeding under subchapter_c with respect to such taxable_year may include a determination that the entity is not a partnership for such taxable_year as well as determinations with respect to all items of the entity which would be partnership items as defined in continued arguments of the parties petitioner consistent with gaf chemicals’ position in the partnership case argues that the primary questions are partnership items or at the very least items that must be resolved in a partnership-level proceeding respondent’s position is substantially the same the parties are also in agreement that the remaining questions present nonpartnership_items that are affected items requiring partner-level determinations the affected items see sec a the parties differ over whether this court may consider the affected items before the seminal partnership items have been resolved at the partnership level because such resolution has not yet occurred petitioner alleges that this court lacks jurisdiction over this case continued sec_6231 and the regulations thereunder if such entity had been a partnership in such taxable_year sec_301_6233-1t temporary proced admin regs fed reg date sec_301 a -1 a proced admin regs provides that the term partnership_item includes contributions to the partnership sgaf chemicals petitioner in the partnership case is a subsidiary of the petitioner in this case since both corporations are members of the affiliated_group we assume that they have a common interest thus we attribute the position of gaf chemicals in the partnership case to petitioner -- - maxwell line of cases since the parties agree that the primary questions are items that are not before us in this proceeding we will not concern ourselves with our jurisdiction to determine those items we consider only our jurisdiction to determine the affected items as noted above petitioner relies upon n c f energy partners v commissio89_tc_741 87_tc_783 and gillilan v commissioner tcmemo_1993_366 to support its argument that we have no jurisdiction over the affected items in maxwell we were confronted with a notice_of_deficiency that was based on adjustments some of which were unrelated to a partnership and some of which were affected items within the meaning of sec_6231 we granted respondent’s motion to dismiss the affected items for lack of jurisdiction our dismissal was based on an analysis of the statutory scheme for dealing with tefra partnerships that statutory scheme contemplated full resolution of partnership items at the partnership-level proceeding before there could be any partner- level action such as a notice_of_deficiency based on affected items maxwell did not explicitly state that the notice_of_deficiency was invalid as to the affected items but that appears to be the only logical conclusion for example if the notice had been valid as to affected items and the petition had been timely the petition was timely in maxwell we would have had jurisdiction once we acquire jurisdiction over a deficiency subsequent events do not affect our jurisdiction see 57_tc_720 17_tc_942 affd 200_f2d_308 6th cir opinions subsequent to maxwell explicitly state that we lack jurisdiction over affected items in a notice_of_deficiency that was issued prior to the completion of the related tefra partnership proceedings because to the extent the notice is based on affected items such a notice is invalid in 88_tc_1405 the commissioner issued a notice_of_deficiency for that was dependent upon partnership-level adjustments the taxpayer moved to dismiss for lack of jurisdiction because the tefra partnership procedures had not been followed we framed the issue as follows we must decide whether actf was a partnership for federal_income_tax purposes prior to if it was and if it had a taxable_year beginning after date then we must grant petitioners’ cross-motion to dismiss for lack of jurisdiction because respondent has not complied with the partnership audit and litigation procedures sec_6221 et seq and the notice_of_deficiency would be invalid 87_tc_783 sec_301_6221-1t a temp proced admin regs fed reg date id pincite emphasis added we held that the partnership was subject_to the tefra procedures stating as a partnership formed after date with its fiscal_year ending date actf was subject_to the partnership audit and litigation procedures sec_6221 et seq for its taxable_year respondent’s statutory_notice_of_deficiency is therefore invalid petitioners’ cross-motion to dismiss for lack of jurisdiction will be granted x id pincite emphasis added in 88_tc_1036 we dismissed for lack of jurisdiction because the notice_of_deficiency issued prior to completion of the tefra partnership procedures was ineffectual in 101_tc_365 we held that a prior decision of this court in a deficiency case that was based on disallowance of a partnership loss was not res_judicata ina subseguent case we explained as follows the doctrine_of res_judicata bars litigating a claim if it was or could have been litigated in a prior case 333_us_591 95_tc_560 as discussed above petitioners’ dollar_figure partnership loss deduction was not properly included in the first notice_of_deficiency maxwell v commissioner t c pincite the first notice_of_deficiency was invalid id and the decision entered was a nullity 868_f2d_1081 9th cir revg an order of this court thus litigation of the claimed dollar_figure partnership loss is not barred by res_judicata id pincite emphasis added fn ref omitted in 99_tc_325 we dismissed for lack of jurisdiction because the notice_of_deficiency was dependent on partnership items that had not yet been resolved under the tefra partnership procedures in doing so we explained in general respondent has no authority to assess a deficiency attributable to a partnership_item until after the close of a partnership proceeding sec_6225 moreover since the tax treatment of affected items depends on partnership level determinations affected items cannot be tried as part of a partner’s personal tax case until the completion of the partnership level proceeding n c f energy partners v commissio89_tc_741 maxwell v commissioner supra pincite see sec a this of course is a partner level not a partnership level proceeding id pincite in dubin we lacked jurisdiction because the deficiency_notice was invalid as to p since it was issued prior to the completion of partnership-level proceedings ’ respondent argues that we have jurisdiction in the instant case and that it is distinguishable from maxwell v commissioner supra because here the fpaa has already been issued in 95_tc_560 we rejected a similar argument when it was made by taxpayers and opposed by the commissioner stating based on the statutory pattern and legislative_history of the tefra provisions we concluded that the ‘partnership items’ must be separated from the partner’s personal case and considered solely in the in the headnote we stated held further r’s deficiency_notice is invalid as to p because it was issued prior to the completion of the partnership-level proceedings sec_6225 i r c partnership proceeding maxwell v commissioner supra pincite emphasis added we further explained that under the rules of the tax_court this ‘court does not have jurisdiction of a partnership action’ if no fpaa has been issued maxwell v commissioner supra pincite because no fpaa had been issued to the partnership we did not have jurisdiction to redetermine any portion of a deficiency attributable to partnership items maxwell v commissioner supra pincite we did not however conclude in maxwell that if respondent had issued an fpaa to the partnership we would have had jurisdiction to redetermine the portion of the deficiency attributable to both partnership and nonpartnership_items in a single proceeding rather we concluded that we would only have jurisdiction to redetermine partnership items in a separate partnership proceeding if respondent had issued an fpaa to the partnership consequently we reject petitioners’ contention that partnership items may be litigated ina nonpartnership proceeding if an fpaa has been issued to the partnership before a partner’s petition is filed in trost the taxpayers argued that if we did not retain jurisdiction to determine overpayments attributable to the respondent’s position in the instant case is also inconsistent with the position he recently took in the case of kanter v commissioner docket no where on date respondent filed a motion to dismiss for lack of jurisdiction in kanter the commissioner had issued a notice_of_deficiency for an affected_item after we had entered a decision in the related partnership proceeding but before our decision had become final the court_of_appeals subsequently affirmed our decision in the partnership case nevertheless the commissioner moved to dismiss the deficiency case arguing that the notice_of_deficiency was invalid because the commissioner had no authority to issue the notice_of_deficiency regarding affected items until after the decision in the partnership proceeding had become final the commissioner cited 99_tc_325 and 87_tc_783 in support of his motion to dismiss -- - partnership items they might be precluded by the doctrine_of res_judicata from bringing a subsequent suit for the overpayments we held that this possible hardship was irrelevant to whether we had jurisdiction and granted the commissioner’s motion to dismiss regarding the taxpayers’ claimed losses from the partnership finally in gillilan v commissioner tcmemo_1993_366 we once again explained that in a deficiency case we lack jurisdiction over partnership and affected items where the notice_of_deficiency was issued prior to completion of the related partnership proceeding in gillilan the taxpayer was a partner in a partnership governed by the tefra procedures the commissioner issued an fpaa to the partnership the tax_matters_partner filed a petition and thereafter the commissioner issued a notice_of_deficiency to petitioner for tax that was dependent upon resolution of partnership items at the time the notice_of_deficiency was issued the partnership case was pending before this court we addressed our jurisdiction in the deficiency case stating the unified_audit and litigation procedures applicable to partnership items are found in sections those procedures the tefra procedures were enacted as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 the tefra procedures provide a method for adjusting partnership items in a single unified partnership proceeding rather than in separate proceedings with each partner sec_6621 until such partnership-level proceeding is completed respondent generally may not assess a deficiency attributable toa -- - partnership_item against any partner sec_6225 moreover because the tax treatment of an affected_item depends upon the partnership--level determination affected items generally cannot be tried as part of a partner’s tax case prior to the completion of the partnership-level proceeding e g 99_tc_325 accordingly if the items at issue in this case are partnership items or affected items respondent lacks the authority to assess a deficiency with regard thereto if that is the case we must dismiss for lack of jurisdiction on the ground that respondent’s deficiency_notice is invalid id fn ref omitted emphasis added in gillilan we dismissed the deficiency case for lack of jurisdiction on the basis that the notice_of_deficiency was issued prior to completion of the partnership-level proceedings which rendered the notice invalid 't the theory and holdings in the aforementioned cases apply to the instant case and no meaningful distinction can be made the tn gillilan v commissioner tcmemo_1993_366 we held petitioner’s share of startrac’s losses is a partnership_item accordingly respondent may not assess a deficiency attributable to such losses against petitioner prior to the completion of startrac’s partnership-level proceedings sec_6225 that has not yet occurred and respondent’s notice_of_deficiency therefore is invalid we shall dismiss for lack of jurisdiction notice_of_deficiency on which this case is based was invalid we must therefore dismiss this case for lack of jurisdiction an order and order of dismissal for lack of jurisdiction will be entered reviewed by the court wells cohen parr chiechi foley vasquez gale thornton and marvel jj agree with this majority opinion halpern j dissenting i introduction this case is a companion to rhone-poulenc surfactants specialties l p v commissioner t c __ rhone- poulenc in rhone-poulenc i agree with the majority that section a provides a minimum period for the assessment of any_tax attributable to any partnership_item or affected_item and not the exclusive period for the assessment of such tax but i disagree with the majority that the notice of final_partnership_administrative_adjustment fpaa issued in that case was timely under section a to suspend the period for assessing any_tax imposed by subtitle a i concur in the result reached by the majority however because the taxpayer in rhone-poulenc has failed to show that the notice_of_deficiency issued to petitioner in this case the notice_of_deficiency was not timely issued under sec_6503 to suspend the running of the period of limitations provided in sec_6501 for the assessment of a deficiency attributable to affected items requiring partner-level determinations arguably years under the facts of this case and sec_6501 e my disagreement with the majority in this case is over whether the notice_of_deficiency dealing only with affected items is invalid because it was issued prior to the completion of the related partnership proceeding i respectfully dissent from the majority’s holding rooted in 87_tc_783 that the notice_of_deficiency is invalid so as to reguire that we grant petitioner’s motion for summary_judgment il maxwell v commissioner the majority relies on maxwell v commissioner supra and cases following it the maxwell line of cases for the proposition that we lack subject matter jurisdiction to redetermine a deficiency attributable to affected items until the related partnership proceeding if any is completed the majority concludes that a notice_of_deficiency is invalid as to affected items if issued before the conclusion of the related partnership proceeding in the maxwell line of cases we relied upon the overriding principle that in enacting the tefra partnership provisions ’ congress intended administrative and judicial resolution of disputes involving partnership items to be separate from and independent of disputes involving non-partnership items maxwell v commissioner supra pincite i believe however that we erred in the maxwell line of cases when in effect we made separation and independence synonymous with jurisdiction sec_402 of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 added subchapter_c to chapter subtitle f of the internal_revenue_code the tefra partnership provisions the tefra partnership provisions now comprise sec_6221 through tit jurisdiction a introduction subchapter_b chapter subtitle f of the internal_revenue_code subchapter_b comprises sec_6211 through and it contains the deficiency procedures applicable to the income_tax in pertinent parts sec_6211 defines a deficiency sec_6212 provides for a notice_of_deficiency sec_6213 gives a taxpayer the right to file a petition with the tax_court fora redetermination of the deficiency and sec_6214 a establishes our jurisdiction to redetermine the correct amount of any deficiency section a a provides subchapter_b shall apply to any deficiency attributable to-- i affected items which require partner level determinations by the notice_of_deficiency respondent determined a deficiency attributable to affected items requiring a partner- level determination petitioner timely filed the petition assigning error to respondent’s determination of that deficiency in 52_tc_787 we stated it is not the existence of a deficiency but the commissioner’s determination_of_a_deficiency that provides a predicate for tax_court jurisdiction emphasis added see also liv corp v commissioner 64_tc_589 the majority ignores the imperative language of section a a subchapter_b shall apply to affected items which when read in conjunction with subchapter_b establishes our subject matter jurisdiction over the deficiency determined in the notice_of_deficiency b maxwell line of cases the majority disposes of this case without any critical analysis of the maxwell line of cases the facts here are different from those in maxwell and a consideration of that difference exposes the error of our interpretation in maxwell if we dismiss for lack of jurisdiction here respondent will suffer a consequence that we did not foresee in any of the maxwell line of cases a reasonable interpretation of the statute does not require that we dismiss this type of case for lack of jurisdiction only that if necessary we defer proceeding until consideration of the affected items is appropriate cf 99_tc_121 affd 16_f3d_75 5th cir recognizing the propriety of deferring entry of decision to consider affected items indeed petitioner and the participating partner in rhone-poulenc have agreed to a consolidation for trial if both cases are to go to trial this assumes that i shall be vindicated in my interpretation of sec d see rhone-poulenc surfactants specialties l p v commissioner t c __ __ halpern j concurring in part and dissenting in part in maxwell v commissioner supra we struck affected items from the petition for lack of jurisdiction to determine those items we made specific reference to section a as extending the period of limitations for assessing tax attributable to affected items see id pincite n in addition after stating that resolution of the affected items must await the outcome of the partnership proceeding we observed apparently in these circumstances respondent may issue a second notice_of_deficiency to the partner determining an additional deficiency attributable to ‘affected items ’ id pincite we also noted that the commissioner and the tax_matters_partner had agreed to extend the section a period for assessing any_tax attributable to any partnership_item or affected_item see sec b maxwell v commissioner supra pincite thus in maxwell we recognized that the commissioner suffered no serious disadvantage on account of our striking the affected items from the petition if the commissioner had issued the fpaa before the extended section period expired that period would have been suspended as provided for in section d moreover the commissioner was not prevented from issuing another notice_of_deficiency see sec a c if as i have concluded the fpaa issued in rhone-poulenc did not suspend the sec_6501 e a limitations_period assuming it is ultimately found to be applicable in this case - - this case does not fit within the statutory pattern that applied in maxwell v commissioner supra because the section 3-year minimum period has already expired if we strike the affected items from the petition in this case leaving no deficiency in tax for redetermination invalidate the notice and dismiss the case in petitioner’s favor we are in effect deciding the partnership case in favor of the participating partner stated another way the substantive dispute in the partnership case would already have become moot because respondent would be precluded from assessing any computational adjustments that possibility leads me to reject the majority’s adoption of the maxwell rationale that congress intended a full resolution of partnership items before any affected items notice_of_deficiency could validly be issued in the maxwell line of cases we held the notice_of_deficiency to be invalid and dismissed the petition for lack of jurisdiction on the ground that the notice and the petition to the extent they involved affected items were premature because in this case the 6-year period provided for in sec_6501 e a had only days to run when respondent issued the statutory notice and concurrently issued to the tax_matters_partner the final_partnership_administrative_adjustment fpaa but even in a case where the fpaa was issued months or even years prior to the expiration of the applicable sec_6501 period of limitations unless within the minimum period of sec a the commissioner in order to suspend the sec_6501 period may have to issue a notice_of_deficiency before the fpaa is resolved the partnership-level proceeding had not as yet been completed in my view the approach taken by the court in those cases represented no more than a rational and convenient method of separating and ordering the partnership and partner-level proceedings it was not mandated however by the absence of a final_decision on the merits in the partnership proceeding nothing in the statute predicates our jurisdiction to redetermine deficiencies attributable to affected items requiring partner- level determinations on such finality see supra sec iii a indeed we have easily found within our jurisdiction the redetermination of deficiencies attributable to affected items requiring partner-level determinations that were independent of a partnership-level proceeding see 102_tc_550 94_tc_853 the notice_of_deficiency is valid and we have no grounds to dismiss for lack of jurisdiction in a maxwell type of case i would simply postpone consideration of the affected items until it was appropriate to consider them ’ the circumstances of this case are analogous to those in which our jurisdiction over a tax controversy is stayed by the taxpayer filing a petition in bankruptcy until the close of the bankruptcy case or earlier lifting of the stay we suspend and do not terminate our consideration of the case see u s c sec_362 110_tc_35 iv conclusion congress enacted the tefra partnership provisions to separate the determination of partnership items from the determination of nonpartnership_items nevertheless it bears remembering that the partnership pays no tax and it is the partners’ tax_liabilities that are at stake the partners are obligated to pay the correct_tax and are entitled to contest any computational adjustment requiring partner-level determinations in this court without a clear indication of congressional purpose we should not construe the statute so as to allow the partners to avoid a computational adjustment that ultimately may prove to be justified on the merits i would overrule 87_tc_783 and the cases that have followed it to the extent that they hold that we lack subject matter jurisdiction to redetermine a deficiency in tax attributable to affected items until the related partnership proceeding if any is completed whalen and beghe jj agree with this dissent
